Per Curiam:

The appeal herein is dismissed for the reason that the judgment sought here to be reviewed is based upon a non-federal ground adequate to support it. Yesler v. Washington Harbor Line Comm’rs, 146 U.S. 646, 657; Farson Son & Co. v. Bird, 248 U.S. 268, *644271; Doyle v. Atwell, 261 U.S. 590; Howat v. Kansas, 258 U.S. 181, 189, 190; McCoy v. Shaw, 277 U.S. 302, 303.
Messrs. Erwin R. Effler, Rufus H. Baker, and Harold W. Fraser for appellant. Messrs. Frazier Reams and J. S. Rhinefort for appellees.